DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s application, US App No. 16/708,117, is a continuation of PCT US2018/038838 filed June 21, 2018, which claims priority to US Provisional Applications 62/571,401 filed October 12, 2017 and 62/523,128 filed June 21, 2017.
Claim Status
Claims Filing Date
August 12, 2022
Amended
10-12, 15
Cancelled
1-9
Under Examination
10-20


	The applicant argues support for the claim amendments in original claim 12, [0006], [0018]-[0024], and [0035] of applicant’s published application, US 2020/0115780 (Remarks pg. 4 para. 1).
Withdrawn Claim Objections
The following objections are withdrawn due to claim cancellation:
Claim 1 being inconsistent.  
Claim 7 missing. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to argument:
Claims 13-20 line 2 “typical”.
	The applicant persuasively argues [0045]-[0059] provide express definitions of the “typical” properties (Remarks pg. 4 para. 5) and the term “typical” is a term of art in the field of wrought aluminum alloys as evidenced by MIL-HDBK-5J in 9.1.6 Data Basis where there are four different “basis” for reporting mechanical properties, including a “Typical Basis” (Remarks pg. 4 para. 6, pg. 5 para. 1).
Response to Arguments
Applicant's arguments filed August 12, 2022 with respect to EAC resistance have been fully considered but they are not persuasive.
The applicant argues that none of the prior art describes EAC resistance, such that it cannot be considered a “result effective variable” (MPEP 2144.05(C))(Remarks pg. 7 para. 3), where certain amounts of Mn in combination with Zr, Cu, and Mg result in alloys that are EAC resistance (applicant’s PG publication [00005]-[0023], Ex. 1-4) and there is no evidence a person of ordinary skill in the art would optimize EAC resistance if they are unaware of it (Remarks para. spanning pgs. 7-8).
Applicant’s arguments with respect to EAC resistance being a result effective variable have been considered but are moot because the grounds of rejection does not rely on any teaching or matter specifically challenged in the argument.
Further, in response to applicant's argument that the prior art does not describe EAC resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It appears that applicant may be arguing the claimed aluminum alloy product has an unexpected property of EAC resistance. The prior art teaches an overlapping composition and thickness, rendering the claims prima facie obvious. MPEP 2144.05(I). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Such evidence has not been provided. 
Benedictus 
Claim 1
Applicant’s arguments, see Remarks pg. 5 para. 3, filed August 12, 2022, with respect to the 102(a)(2) anticipation rejection of claims 1, 3, 6, and 9 by Benedictus have been fully considered and are persuasive.  The rejection  has been withdrawn. 
	The applicant persuasively argues the cancellation of claims 1, 3, 6, and 9 renders the anticipation rejection of Benedictus moot (Remarks pg. 5 para. 3).
Claim 10
Applicant's arguments filed August 12, 2022 with respect to the 103 obviousness rejection of claims 10-20 over Benedictus have been fully considered but they are not persuasive.
	The applicant argues claim 10 requires a thickness of 3.0 to 12 inches, whereas Alloy 20 of Benedictus is only 4 mm thick (Remarks para. spanning pgs. 8-9). 
	The examiner respectfully disagrees. The above argument is not commensurate in scope with the pending rejection. Claim 10 is rejected over Benedictus teaching an overlapping composition ([0016]) and thickness ([0070]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
The applicant argues Benedictus did not make 6-inch thick products in Example 1, but mimicked the cooling rates in the middle of 6-inch thick product in 4 or 30 mm products (Benedictus [0080]) (Remarks pg. 9 para. 2) and that Examples 3 and 7 are 6-inch plates, but the properties, such as TYS(L), are significantly lower than those of Example 1, such that the mechanical property data of Example 1 is not representative of mechanical properties in an actual 6-inch thick product (Remarks pg. 10 para. 1).
	The rejection of the property claims, claims 13-17, 19, and 20 over Benedictus is based on the prior art teaching a substantially similar product (i.e. composition, thickness, and wrought, Benedictus [0016], [0068]-[0070]) to that claimed that the properties are also substantially similar. This position is supported by the substantially similar application (i.e. aircraft structural parts, Benedictus [0049]-[055]; Applicant’s Specification [0041]) and the examples of Benedictus having properties that fall within the claimed ranges (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, and 15). 
Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II). The mechanical property data of Example 1 is only one embodiment of the reference. The rejection is based on other teachings of the reference. Therefore, the rejection is maintained for the reasons set forth above and in the rejection. 
	The applicant argues there is no way to predict fracture behavior in a thick plate product in the through-thickness direction (i.e. short-transverse (ST) direction) (Remarks pg. 10 para. 2, pg. 11), where A-Basis and B-Basis properties in the ST direction are only provided for products that are 2.001 inches thick and thicker (Remarks pg. 12 para. 1).
	The examiner respectfully disagrees. The fracture behavior in a thick plate product in a through-thickness direction (i.e. short-transverse (ST) direction) is a property of the claimed wrought 7xxx aluminum alloy product. The prior art teaches a substantially similar product (i.e. composition, thickness, and wrought, Benedictus [0016], [0068]-[0070]) to that claimed, such that, absent evidence to the contrary, the properties are also substantially similar.
	A reference may also be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Benedictus teaches an overlapping thickness of 0.7 to 11 inches ([0070]), which includes thickness that are more than 2.001 inches, such that it appears that the A-Basis and B-Basis properties in the ST direction can be provided for the aluminum alloy of Benedictus ([0013]).
	The applicant argues Benedictus does not disclose the claimed composition, including the compositional relationships (i.e. the Mg, Cu, Zn equation and the Mg:Zn ratio), none of the examples meet all of these requirements (Remarks para. spanning pgs. 12-13), Benedictus does not disclose the claimed formula (Remarks pg. 13 para. 2), and varying the Zn, Mg, and Cu to arrive at the claimed alloy is not obvious (Remarks para. spanning pgs. 13-14).  
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). In the instant case, Benedictus teaches a composition that overlaps with that claimed ([0016]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
In response to applicant's argument that Benedictus does not disclose the claimed formula, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The applicant argues claims 13-20 relate to properties of the claimed alloy at a thickness of 3 to 12 inches and that Benedictus fails to disclose such properties because Example 1 is not representative of 6-inch thick products and Examples 2-8 have more than 7 wt% Zn (i.e. significantly outside the claimed range), such that it is improper to use the data to show the claims are obvious (Remarks pg. 14 para. 2). The applicant also argues that in Benedictus the only data for an alloy with a 3 to 12 inch thickness and 6 to 7 wt% Zn is for the 7050 alloy (Example 7, Alloy C), which has an L-T KIC of 26.7 ksi-sqrt-in, whereas amended claim 10 recites an L-T KIC of at least 30 ksi-sqrt-in, a formula relationship between Mg, Cu, and Zn, and a ratio of Mg to Zn (Remarks para. spanning pgs. 14-15).
	The examiner respectfully disagrees. The basis for the rejection is that Benedictus teaches a composition ([0016]) and thickness ([0070]) of a thick plate with a high level of strength and fracture toughness ([0054]) that are substantially similar to the product claimed. Therefore, it appears that the properties of the product of the prior art are substantially similar to those claimed. This substantial similarity is supported by the similar application of Benedictus with applicant’s invention (i.e. aircraft structural parts such as fuselage sheets or lower wing skin, Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the claimed ranges (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II). The mechanical property data of the 7050 alloy is only one embodiment of the reference. The examples provide information regarding whether or not the claimed property values are within the scope of the invention of Benedictus. In the instant case they are, which further supports the position that the claimed properties are rendered obvious by the teachings of Benedictus. Therefore, the rejection is maintained for the reasons set forth above and in the rejection.
Hunt
Applicant’s claim amendments, see claim 10 lines 8-9, filed August 12, 2022, with respect to Hunt have been fully considered. The claim amendment of Mg+0.429*Cu+0067*Zn being 2.362 to 2.912 does not overlap with the composition of Hunt, which has a range for this formula of 2.9672 to 3.6581. The rejection of Hunt has been withdrawn. 
	Cho
Applicant's arguments filed August 12, 2022 with respect to Cho have been fully considered but they are not persuasive.
	The applicant argues Cho discloses a conventional 7081 alloy, where Mn is unimportant and should be limited (Remarks para. spanning pgs. 17-18).
 	The examiner respectfully disagrees. The ally of Cho includes 0.25 wt% Mn max (Cho Table 5), which overlaps with the claimed Mn content at 0.25 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Double Patenting
Applicant’s arguments, see Remarks pg. 18 para. 4, filed August 12, 2022, with respect to the double patenting rejection over 17/292,901 have been fully considered and are persuasive.  The double patenting rejection of 17/292,901 has been withdrawn. 
	The applicant persuasively argues the 17/292,901 double patenting rejection is not proper because it is not co-owned by the owner of the present application (Remarks pg. 18 para. 4).
Applicant's arguments filed August 12, 2022 with respect to the double patenting rejection over 17/308,794 have been fully considered but they are not persuasive.
	The applicant acknowledges the 17/308,794 double patenting rejection (Remarks pg. 18 para. 5). 
	The double patenting rejection of 17/308,794 will be maintained until it has been properly overcome.
	New Grounds
	In light of claim amendment and upon further consideration a new grounds of rejection is made over Chakrabati.
Claim Interpretation
	Claims 13-20 line 2 “realizes” is defined by Merriam-Webster as “to achieve”. Therefore, the wrought 7xxx aluminum alloy product achieves the respectively claimed property.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Line 3 “ksi-sqrt-in” is inconsistent with the other claims that recite the same units, where claim 10 line 19, claim 15 line 3, and claim 16 line 3 all recite units of “ksi-sqrt-inch”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus (US 2005/0189044).
Regarding claim 10, Benedictus teaches an AA7xxx-series aluminum alloy ([0013]) that is wrought ([0068]-[0070]) with a composition and thickness that overlap with that claimed ([0016], [0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Benedictus [0016], [0070]
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
About 0 to 0.8 wt%
Zn
6.0 to 7.0 wt%
About 6.5 to 7.9 wt%
Mg
1.35 to 2.05 wt%
About 1.4 to 1.95 wt%
Cu
1.5 to 2.2 wt%
About 1.2 to 1.75 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr: about 0 to 0.5 wt%
Cr: about 0 to 0.4 wt%
Sc: about 0 to 0.7 wt%
Hf: about 0 to 0.3 wt%
Ti
Up to 0.15 wt%
About 0 to 0.4 wt%
Al
Balance
Balance
Thickness
3.0 to 12 inches
0.7 to 11 inches
Cu + Mg
3.2 to 4.0 wt%
About 2.6 to 3.70 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 2.912 wt%
About 2.3503 to 3.3373 wt%
Zn:Mg
3.0:1 to 4.75:1
About 3.33 to 5.64


Benedictus teaches a composition that overlaps with that claimed ([0016], [0070]) that is a thick plate with a high level of strength and fracture toughness ([0054]). The product of the prior art (i.e. composition, thickness, and wrought; Benedictus [0016], [0068]-[0070]) is substantially similar to the product claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including a KIC(L-T) of at least 30 ksi√in.
This substantial similarity and obviousness of KIC (L-T) is supported by Benedictus teaching a substantially similar application (i.e. aircraft structural parts Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the claimed ranges (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15). Benedictus teaches the aluminum alloy for use in different types of aircraft structural parts (Benedictus [0049], [0055]), such as a fuselage sheet (Benedictus [0050]) or lower wing skin (Benedictus [0051]). Similarly, applicant’s invention is directed to thick alloy products suitable for various aerospace applications, including an upper wing panel (skin) or fuselage skin (Applicant’s Specification [0041]). The examples in Benedictus also have KIC(L-T) values of 27.8 to 65.0 MPa√m (25.3 to 59.2 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m) (Tables 5, 6, 13). 
Regarding claim 11, Benedictus teaches about 0 to 0.8 wt% Mn ([0016]) with an even more preferable amount of 0.12 to 0.30 wt% ([0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Benedictus teaches about 6.5 to 7.9 wt% Zn and about 1.4 to 1.95 wt% Mg (i.e. about 3.33 to 5.64 Zn:Mg) ([0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 13-17, Benedictus teaches a composition that overlaps with that claimed ([0016], [0070]) that is a thick plate with a high level of strength and fracture toughness ([0054]). The product of the prior art (i.e. composition, thickness, and wrought; Benedictus [0016], [0068]-[0070]) is substantially similar to the product claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including a TYS(L) of at least 63 ksi (claim 13), TYS(ST) of at least 57 ksi (claim 14), KIC(L-T) of at least 33 ksi√in (claim 15), KIC(S-L) of at least 20 ksi√in (claim 16), and elongation (L) of at least 8% (claim 17).
This substantial similarity and obviousness of the claimed properties is supported by Benedictus teaching a substantially similar application (i.e. aircraft structural parts Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the claimed ranges (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15). Benedictus teaches the aluminum alloy for use in different types of aircraft structural parts (Benedictus [0049], [0055]), such as a fuselage sheet (Benedictus [0050]) or lower wing skin (Benedictus [0051]). Similarly, applicant’s invention is directed to thick alloy products suitable for various aerospace applications, including an upper wing panel (skin) or fuselage skin (Applicant’s Specification [0041]). 
The examples in Benedictus also have the following properties that fall within the claimed range: 
The tensile yield strength (TYS) (L) is 434 to 574 MPa (63 to 83 ksi; claim 13) (Tables 3, 5, 6, 8, 10, 12, 15).
The tensile yield strength (TYS) (ST) is 493 to 520 MPa (71.5 to 75.4 ksi; claim 14) (Table 15).
KIC(L-T) is 27.8 to 65.0 MPa√m (25.3 to 59.2 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 15) (Tables 5, 6, 13).
KIC(S-L) of 26.2 to 29.1 MPa√m (23.8 to 26.5 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 16) (Table 13).
Elongation (L) of 9.0 to 13% (claim 17) (Tables 12, 15). 
Regarding claim 18, Benedictus teaches an alloy product with a thickness of 2.5 inches or more has elongation (i.e. A50) in the ST direction of 5% or more ([0071]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 19 and 20, Benedictus teaches an AA7xxx-series aluminum alloy ([0013]) with a composition and thickness that overlap with that claimed ([0016], [0070]) that is a thick plate with a high level of strength and fracture toughness ([0054]). The product of the prior art (i.e. composition, thickness, and wrought; Benedictus [0016], [0068]-[0070]) is substantially similar to the product claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including a Kmax-dev of at least 25 ksi√in (claim 19) and typical EAC resistance at 85% of TYS-ST of at least 80 days (claim 20).
This substantial similarity and obviousness of the claimed properties is supported by Benedictus teaching a substantially similar application (i.e. aircraft structural parts Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the ranges of claims 13-17 (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15).
Benedictus teaches the aluminum alloy for use in different types of aircraft structural parts (Benedictus [0049], [0055]), such as a fuselage sheet (Benedictus [0050]) or lower wing skin (Benedictus [0051]). Similarly, applicant’s invention is directed to thick alloy products suitable for various aerospace applications, including an upper wing panel (skin) or fuselage skin (Applicant’s Specification [0041]). 
The examples in Benedictus also have the following properties that fall within the ranges of claims 13-17: 
The tensile yield strength (TYS) (L) is 434 to 574 MPa (63 to 83 ksi; claim 13) (Tables 3, 5, 6, 8, 10, 12, 15).
The tensile yield strength (TYS) (ST) is 493 to 520 MPa (71.5 to 75.4 ksi; claim 14) (Table 15).
KIC(L-T) is 27.8 to 65.0 MPa√m (25.3 to 59.2 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 15) (Tables 5, 6, 13).
KIC(S-L) of 26.2 to 29.1 MPa√m (23.8 to 26.5 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 16) (Table 13).
Elongation (L) of 9.0 to 13% (claim 17) (Tables 12, 15). 
Claims 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0261039) in view of Yang (CN 104313520 machine translation).
	Regarding claims 10 and 11, Cho teaches a thick plate of 7000 series aluminum alloys such as 1 to 6 inch thick AA7081 ([0018]) with a composition that overlaps with that claimed (Table 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Cho Table 5 AA7081
Mn
0.25 to 0.40 wt%
0.275 to 0.35 wt%
0.25 wt% max
Zn
6.0 to 7.0 wt%
6.9 to 7.5 wt%
Mg
1.35 to 2.05 wt%
1.8 to 2.2 wt%
Cu
1.5 to 2.2 wt%
1.2 to 1.8 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr:0.06 to 0.25 wt%
Cr: 0.04 wt% max
Ti
Up to 0.15 wt%
0.06 wt% max
Al
Balance
Balance
Cu + Mg
3.2 to 4.0 wt%
3.0 to 4.0 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 2.912 wt%
2.7771 to 3.4747 wt%
Zn:Mg
3.0:1 to 4.75:1
3.5:1 to 4.5:1
3.14 to 4.17


Cho teaches processing the 1 to 6 inch thick 7081 aluminum alloy plate by solution heat treating, quenching, cold stretching, and aging to meet high ballistic and blast resistance for armored vehicles ([0018]), but is silent to the details of the aging process.
Yang teaches an aging treatment for aluminum, zinc, magnesium, and copper 7000 series alloy thick plates ([0002]) by solution treatment, quenching, then three-stage aging ([0008]-[0011], [0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to age the alloy of Cho using the process of Yang because it improves mechanical properties of the aluminum alloy material, reduces the sensitivity to stress corrosion cracking, and improves fracture toughness (Yang [0012]).
Applicant’s Specification [0061], Table 2
Yang [0008]-[0011]; [0018]-[0022]
Cast ingots
-
Homogenization
-
Hot rolling 
-
Solution heat treat and quench
Solution heat treat and quench
Stretching
-
First step aging
6h
250F
First step aging
4-6h
120+/-3°C (248°F)
Second step aging
4-17h
310-320F
Second step aging
24-28h
155+/-3°C (311°F)
Third step aging
24h
250F
Third step aging
4-6h
120+/-3°C (248°F)


	The composition (Cho Table 5 AA7081) and processing (Yang [0008]-[0011], [0018]-[0022]) of the prior art are substantially similar to the claimed composition and the processing recited in applicant’s specification that forms the claimed product (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including a KIC(L-T) of at least 30 ksi√in.
Regarding claims 13-20, the composition (Cho Table 5 AA7081) and processing (Yang [0008]-[0011], [0018]-[0022]) of the prior art are substantially similar to the claimed composition and the processing recited in applicant’s specification that forms the claimed product (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including a TYS(L) of at least 63 ksi (claim 13), TYS(ST) of at least 57 ksi (claim 14), KIC(L-T) of at least 33 ksi√in (claim 15), KIC(S-L) of at least 20 ksi√in (claim 16), elongation (L) of at least 8% (claim 17), elongation (ST) of at least 3% (claim 18), Kmax-dev of at least 25 ksi√in (claim 19), and EAC resistance at 85% of TYS-ST of at least 80 days (claim 20).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabati (US 2002/0150498).
Regarding claims 10-12, Chakrabati teaches a 7XXX series aluminum alloy that is 2 to 10 inches thick ([0002], [0017]) with a composition that overlaps with that claimed ([0019]) and a combination of high fracture toughness and high strength ([0051], [0055], [0057], Figs. 3, 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Chakrabati [0019]
Mn
0.25 to 0.40
0.275 to 0.35
Up to about 1.0 wt%
Zn
6.0 to 7.0
About 6.5 to 8.5 wt%
Mg
1.35 to 2.05
About 1.3 to 1.7 wt%
Cu
1.5 to 2.2
About 1.4 to 2.0 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0
Zr: up to about 0.40 wt%
Cr: up to about 0.37 wt%
Sc: up to about 0.38 wt%
Hf: up to about 0.20  wt%
Ti
Up to 0.15
Up to about 0.15 wt% max
Al
Balance
Balance
Cu+Mg
3.2 to 4.0
About 2.7 to 3.7 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 2.912
About 2.3361 to 3.1275 wt%
Zn:Mg
3.1:1 to 4.75:1
3.5:1 to 4.5:1
About 3.82 to 6.54


Chakrabati also teaches a process of manufacturing the 7xxx series aluminum alloy that is substantially similar to that which makes applicant’s claimed aluminum alloy (Chakrabati [0021], [0033], [0036], [0045]).
Applicant’s Specification [0061], Table 2
Chakrabati [0021], [0033], [0036], [0045]
Cast ingots
Cast ingot
Homogenization
Homogenization
Hot rolling 
Hot rolling
Solution heat treat and quench
Solution heat treat and quench
Stretching
Stretching
First step aging
6h
250F
First step aging
4h
250°F
Second step aging
4-17h
310-320F
Second step aging
4-36h
320°F
Third step aging
24h
250F
-


The product (i.e. aluminum alloy product composition and thickness, Chakrabati [0002], [0017], [0019]) and process (i.e. casting, homogenizing, hot rolling, solution heat treatment and quenching, stretching, and aging, Chakrabati [0021], [0033], [0036], [0045]) of the prior art are substantially similar to the claimed product (claim 10) and the process which makes applicant’s claimed alloy (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to those claimed, including having a KIC plane-strain fracture toughness (L-T) of at least 30 ksi-sqrt-inch. In support of the claimed property being obvious over the prior art, Chakrabati teaches for a slow quench Kq(L-T) of more than 30 ksi-sqrt-inch for inventive examples 57, 62, and 75 ([0051], Fig. 3) and for a very slow quench Kq(L-T) of more than 30 ksi-sqrt-inch for inventive examples 57, 62, 67, and 74 ([0055], Fig. 4). This indicates that the claimed Kq(L-T) is within the scope of the teachings of Chakrabati. Further, Chakrabati also has a substantially similar application (thick aircraft structural component such as fuselage or wing, Chakrabati [0002], [0004]) to that of applicant’s invention (thick aerospace product such as upper wing panel or fuselage skin, applicant’s specification [0041]).
Regarding claims 13-20, the product (i.e. aluminum alloy product composition and thickness, Chakrabati [0002], [0017], [0019]) and process (i.e. casting, homogenizing, hot rolling, solution heat treatment and quenching, stretching, and aging, Chakrabati [0021], [0033], [0036], [0045]) of the prior art are substantially similar to the claimed product (claim 10) and the process which makes applicant’s claimed alloy (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to those claimed, including a typical tensile yield strength (L) of at least 63 ksi (claim 13), a typical tensile yield strength (ST) of at least 57 ksi (claim 14), a typical KIC plane-strain fracture toughness (L-T) of at least 33 ksi-sqrt-inch (claim 15), a typical KIC plane-strain fracture toughness (S-L) of at least 20 ksi-sqrt-inch (claim 16), a typical elongation (L) of at least 8% (claim 17), a typical elongation (ST) of at least 3% (claim 18), a typical L-S crack deviation resistance (Kmax-dev) of at least 25 ksi-sqrt-in (claim 19), and a typical EAC resistance at 85% of TYS-ST of at least 80 days (claim 20). 
In support of the claimed properties being obvious over the prior art, Chakrabati teaches for a slow quench Kq(L-T) of more than 30 ksi-sqrt-inch  and TYS(L) of more than 68 ksi for examples 57, 62, and 74 ([0051], Fig. 3) and for a very slow quench Kq(L-T) of more than 30 ksi-sqrt-inch and TYS(L) of more than 66 ksi for examples 57, 62, and 67 ([0055], Fig. 4). Further, Chakrabati also has a substantially similar application (thick aircraft structural component such as fuselage or wing, Chakrabati [0002], [0004]) to that of applicant’s invention (thick aerospace product such as upper wing panel or fuselage skin, applicant’s specification [0041]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/308,794 (App ‘794) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a wrought 7xxx aluminum alloy product with an overlapping composition and thickness of 12.7 to 305 mm (0.5 to 12 inches) (App ‘794 claim 1).
Element
Claims 10-12
App ‘794 Claim 1
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
Up to 0.60 wt%
Zn
6.0 to 7.0 wt%
5.5 to 9.0 wt%
Mg
1.35 to 2.05 wt%
1.3 to 2.5 wt%
Cu
1.5 to 2.2 wt%
1.2 to 2.6 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Up to 1.0 wt%
Ti
Up to 0.15 wt%
Up to 0.15 wt%
Al
Balance
Balance
Cu + Mg
3.2 to 4.0 wt%
2.5 to 5.1 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 2.912 wt%
2.1833 to 4.2184 wt%
Zn:Mg
3.0:1 to 4.75:1
2.2 to 6.9231


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Nakai (JP 2004-002983)
	Nakai teaches a heat treated 7000 series aluminum alloy extruded material with a composition that overlaps with that claimed (abstract) processed by three-step aging at 115 to 145°C for 12 to 48 hours, then 170 to 190°C for 1 to 4 hours, then 115 to 145°C for 12 to 48 hours to form properties of tensile strength and elongation that overlap with those claimed (pg. 2 para. 1).
Kuhlman (US 5,277,719)
Kuhlman teaches a 7000 series Aluminum Alloy plate (1:10-12) with a composition that overlaps with that claimed (2:27-44) with a thickness of 3 to 10 inches (4:33-49, 5:11-16) with improved fatigue properties in the short and/or long transverse directions and improved elongation in the short transverse direction (5:13-15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Kuhlman 2:27-44
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
Max 0.5 wt%
Zn
6.0 to 7.0 wt%
Pref. 5 to 8 wt% 
Mg
1.35 to 2.05 wt%
0.9 to 2.85 wt% 
Cu
1.5 to 2.2 wt%
1 to 3 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Cr: max 0.3 wt%
Zr: max 0.3 wt%
Hf: max 0.3 wt%
Ti
Up to 0.15 wt%
-
Al
Balance
Balance
Cu + Mg
3.2 to 4.0 wt%
1.9 to 5.85 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 2.912 wt%
1.664 to 4.673
Zn:Mg
3.0:1 to 4.75:1
1.75 to 8.89


	Kuhlman also teaches a process (2:53-55, 3:all, 4:all, 5:1-10, 56-60) that is substantially similar to the process that makes applicant’s claimed aluminum alloy (applicant’s specification [0061], Table 2).
Applicant’s Specification [0061], Table 2
Kuhlman 2:53-55, 3:all, 4:all, 5:1-10, 56-60
Cast ingots
Casting
Homogenization
Homogenization 
Hot rolling 
Hot rolling
Solution heat treat and quench
Solution heat treatment and quench
Stretching
Stretching 
First step aging
6h
250F
First step aging

250F
Second step aging
4-17h
310-320F
Second step aging

325F
Third step aging
24h
250F



	Kuhlman teaches a fracture toughness, KIC, in the L-T direction of 24.0 ksi√in (6:10-18), which is less than the at least 30 ksi√in claimed.
Hayashi (JP 2011-058047 machine translation)
	Hayashi teaches an Al-Zn-Mg-Cu aluminum alloy thick plate with a thickness of 50 mm or more ([0001]) with high ductility (high toughness) and high strength ([0010], [0027]) manufactured by forming an ingot, homogenizing, cooling, hot rolling, solution treating, quenching, stretching, and artificial aging ([0011], [0028]-[0047]) with a composition that overlaps with that claimed ([0016]-[0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735